MEDA and financial support to Palestine - evaluation, implementation and control (debate)
The next item is the report by Rodi Kratsa-Tsagaropoulou, on behalf of the Committee on Budgetary Control, on MEDA and financial support to Palestine - evaluation, implementation and control.
Mr President, Commissioner, ladies and gentlemen, there are many reasons at present which make the report we are debating today highly important and topical.
The poor results of the Euro-Mediterranean process and, at the same time, the huge challenges in this area are forcing us to take serious stock and adopt serious policies and financial commitments.
The tragic situation in the Palestinian territories is getting worse and developments are sounding the alarm for a deterioration in the situation and calling on us to take stock of our actions and become aware of our responsibilities for the future.
We also have to give convincing answers to the concerns of European citizens about the management of resources in areas which are lagging behind in democratic commitments and management and evaluation mechanisms.
I should like to remind the House that the MEDA programme is our principal financial instrument for the implementation of the Euro-Mediterranean partnership supporting measures for the political chapter and the economic chapter, in the aim of creating a free trade zone, and for the cultural and social chapter which forms the third pillar.
MEDA II, which is the most recent MEDA programme we have applied, was scheduled to provide the sum of EUR 5.3 billion from 2000 to 2006. The MEDA regulation came to an end in 2006 and today we have a new European Neighbourhood and Partnership Instrument which entered into effect in 2007 and we believe that our experience from MEDA will be very useful for the new instrument.
I should like to remind the House that annual commitments under MEDA ΙΙ, to which most of our report is devoted, varied between EUR 569 million in 2000 and EUR 697 million in 2004. In other words, there was a steady increase, although we need to bear in mind that between MEDA Ι and MEDA ΙΙ our commitments increased for Palestine, Syria, Algeria and Morocco and for the regional activities, but decreased for Egypt, Jordan, Lebanon and Tunisia. Similarly, increases varied according to implementation sector. There was a marked increase in funding for actions which include education, training and economic institutional support, while less funds were committed for other sectors, such as agriculture, local development and private reforms under MEDA IΙ than under MEDA Ι.
In light of our experience in the European Parliament and the information received and the report by the Court of Auditors, the Commission's management of the MEDA programme has clearly improved since the early years and we can say that, given the political circumstances that play their role in the area, the evaluation is satisfactory and a great deal of effort was made, gradually resulting in an even allocation of resources, with shorter preparation times and faster disbursement.
We might urge the European Commission to take account in future activities of the fact that there is a steady increase in the number of projects and programmes, that there is an even larger share of budget support in the total programme, that the role played by our offices and the apportionment of responsibilities at local level has been judged satisfactory and important and must be increased and that cooperation with the local authorities played a role and we must enhance this. We must also do whatever we can to enhance cooperation between the Mediterranean countries (South-South partners) in order to achieve the much sought-after objective of regional cooperation and integration.
As far as the funding sectors are concerned, we take the view that the economic aspect of the partnership must be directed towards social cohesion and sustainable economic development, not forgetting that overall monitoring and enhanced action in all sectors are needed if we are to achieve our objectives.
The question of funding for Palestine is an important part of our report and was the subject of increased interest on the part of our honourable friends. From 1994 to 2006 the Commission provided about EUR 2 300 million to the Palestinian people. Payments to Palestinian areas have been quite stable at between EUR 232 and 260 million from 2002 to 2005. In 2006 alone, EUR 700 million was provided, which is our record so far. As we know from the decision by the Quartet on 9 May 2006, we have the temporary international mechanism and the European Commission used this mechanism to deliver the sum of EUR 107.5 million to its three windows, one for emergencies, one for infrastructure and one for payments to the poorest, vulnerable social groups. Our committee has considered our relations with the Palestinian Authority and the best way of addressing requirements, both for political and economic aid to the Palestinian Authority per se and for channelling humanitarian aid and, in order to update the report, I have proposed two oral amendments, one to paragraph 38, which is now out of date and can be deleted or radically amended and one new paragraph referring to the Council decisions both on support for the new government and on the commitment through the international mechanism to take the action needed for humanitarian aid to Gaza. I wish to state that our political group supports our undertaking and I believe that I also have the support of the rest of the House on this new paragraph.
(Applause)
President-in-Office of the Council. (DE) Mr President, Mrs Ferrero-Waldner, ladies and gentlemen, let me express my sincere thanks to the rapporteur. We have analysed the recommendations and largely agree with Parliament's assessment of the MEDA programme and, of course, with its conclusions.
The report concludes that the support provided by the MEDA programme served its intended purpose and rendered an important contribution to the achievement of the MEDA objectives. It also recognises that the aid was consistent with the development plans and needs of the recipient countries. I want to be quite emphatic about that, because I still recall certain discussions.
The Council acknowledges the Commission's efforts, which have led to perceptible improvements in the speed and efficiency of planning within the MEDA II framework.
The MEDA programme has now been completed, and the first of January 2007 marked the switch to the European Neighbourhood and Partnership Instrument. The ENPI is a tailor-made instrument for the implementation of the European neighbourhood policy.
The European Parliament has called for the development of cooperation among Europe's partner countries in the Mediterranean region, and this is being done through the ENPI Southern regional programme, to which EUR 343.3 million is being allocated by 2010.
We share your view that the continued pursuit of the Barcelona process is of vital importance to the whole region. The fact that we have managed, in spite of the tensions in the region, to address substantive issues and make further progress together shows that the Barcelona process, our Euro-Mediterranean dialogue, is still the right framework for the pursuit of change in the Mediterranean region.
The Euro-Mediterranean Parliamentary Assembly makes an important contribution to closer North-South relations through its interparliamentary dialogue. All of us, whether in civil society, government or parliament and in spite of our diverse structures and responsibilities, have the aim of nurturing our partnership with the Mediterranean region and the will to work together to that end.
Let me now move on to the part of the report that deals with financial assistance for the Palestinians. Before discussing the report, however, I would like to mention that we have been following the latest developments in the Palestinian territories, and especially in the Gaza Strip, with deep concern. The violent clashes between Fatah and the radical Islamist movement Hamas in the past week have claimed more than 100 lives and left many people with serious injuries.
The Hamas militias have effectively taken control of the territory, using brute force against the legitimate national security forces, civilians and aid workers. In this situation, President Mahmoud Abbas has been compelled to dissolve the Unity Government, declare a state of emergency and appoint an emergency government. The deal that was struck between the Palestinian factions with Saudi Arabian help in Mecca in February has thus collapsed, and the involvement of Hamas in the government of the country has been ended.
The humanitarian situation in the Gaza Strip, which was difficult enough before, has further deteriorated. The hospitals are completely overcrowded and are short of medical supplies. The vast majority of the population of Gaza are dependent on food aid. Aid organisations have had to suspend some of their activities because they fear for the safety of their staff - and rightly so, I am sorry to say, as was shown by the deaths of two UNRWA workers caught in crossfire during gun battles.
At Monday's meeting of the General Affairs Council, the Foreign Ministers of the European Union called for an immediate end to the violence and assured President Abbas of their full support for his decisions. They decided to resume normal relations immediately with the new government under Prime Minister Salam Fayyad and declared their intention to create conditions in which the provision of direct financial and practical assistance could also be resumed. The Foreign Ministers also reaffirmed that they did not wish to leave the people of the Gaza Strip without humanitarian assistance in their present distress. Other conclusions that may have to be drawn in the light of the new situation are currently being discussed.
The introduction by the European Union of the temporary international funding mechanism TIM in June 2006 has played a significant part in meeting the most urgent needs of the beleaguered Palestinian population. The structure of TIM is transparent, and the mechanism has proved to be a flexible and effective instrument.
Last year alone, the European Commission and the Member States provided more than 300 million euros' worth of direct aid to the Palestinian population through TIM and are continuing to make their payments in the present situation, in which these funds have become even more crucial. This needs to be underlined and emphasised time and again, because a different picture is occasionally painted, even in the media. For this reason we also welcome the decision of the Middle East Quartet to extend the TIM mandate for another three months until the end of September.
In your report you rightly call on Israel to release the tax and customs revenue it has been withholding from the Palestinians. The European Union has also made repeated calls to this effect, most recently in the conclusions adopted by the General Affairs Council at its meeting on 18 June. The Israeli Government has announced - as you know, we had talks with the Israeli Foreign Minister, Tzipi Livni - that it is now ready to release the funds.
We very much hope that this will give the Palestinian economy a desperately needed boost too. This is another area in which the prospect of a political solution depends on a perceptible improvement.
The European Union is already active in another area to which you referred, namely the essential reform of public finances, including financial control and auditing. The Commission is assisting the Palestinian Ministry of Finance in the ongoing development of transparent structures for the Palestinian budget.
The aim of the European Union is, and will remain, two states - Israel and Palestine - living side by side in peace with each other and with their neighbours in the region. We want to help in the long-term creation of better living conditions for the Palestinians instead of engaging in crisis management. The last few weeks have made it crystal-clear why this is an urgent necessity.
Member of the Commission. Mr President, I would like to thank Mrs Kratsa-Tsagaropoulou for her excellent report. It comes at a key moment as it concerns cooperation with the southern Mediterranean area, whilst the strengthened Neighbourhood Policy is also being implemented. I shall speak first about the main findings before turning to the current situation in the Palestinian Territories and our response to that.
Firstly, with regard to the performance of MEDA over the last 10 years, I am pleased about Parliament's positive appreciation of how this programme has contributed to realising the objectives of the Barcelona Declaration. Further progress can and should still be achieved, but I share Parliament's view that the Barcelona Process remains the most appropriate framework for the Mediterranean policy. This process is now supported by the Neighbourhood Policy which will help to develop bilateral relations and put into practice many of the aspirations of the Barcelona agenda.
In terms of effectiveness and thoroughness, the findings of Parliament and those of the Court of Auditors encourage the Commission to continue further improving its performance. It is clear that we will also take into account the different suggestions from the two institutions. I undertake to continue the efforts of the Commission in this regard, and we have already launched a final evaluation of the MEDA Regulation. The results should be available in early 2008.
All our efforts need to be seen in the context of the ongoing and progressive management improvements which have been introduced by the Commission since 2001. I entirely share Parliament's view on the issues of fostering greater social cohesion and sustainable economic development. Equally, I share your willingness to pursue the objectives of the Barcelona Process as identified in the report. We have taken numerous initiatives in this regard through thematic support, for instance in the areas of good governance, democracy and gender. Lastly, as regards visibility, I have made a great personal priority of visibility, on which we are making progress.
Your report, Mrs Kratsa-Tsagaropoulou, clearly analyses the strengths and weaknesses of the MEDA programme. It acknowledges the improvements that have been achieved, but also points out where it is still necessary to make further progress. The new ENPI regulation, in force since the beginning of this year, offers enormous new opportunities. Therefore, we are looking forward to continued dialogue and your constructive support.
Turning to the current situation in the Palestinian Territories, we are more than ever at a critical juncture. We are following the situation day to day, even hour to hour, and for the moment we are addressing the urgent needs and will probably have to continue doing so. As our Council President said at the General Affairs and External Relations Council on Monday, we had a long and intensive discussion on the Middle East. There was broad agreement on the need to support President Abbas and his new government led by Prime Minister Fayyad. This has also been the line taken by the Quartet.
It has already been said that the EU will resume normal relations with this government immediately. At the same time, we cannot abandon the humanitarian needs of the population in Gaza, and we will never let the Palestinian population down.
With regard to assistance, there was a strong wish to develop the conditions for urgent, practical and financial support. That includes: extending the emergency relief under the Temporary International Mechanism for another three months, this time with the complete cooperation of Salam Fayyad; continuing humanitarian assistance, including to Gaza; exploring options to relaunch direct financial support, including the building of institutions; supporting the Palestinian civilian police through the resumption of the EUPOL COPPS; and hopefully resuming the EU Border Assistance Mission, EU BAM Rafah.
I made it clear to the Council and to Prime Minister Fayyad that resuming direct assistance to the Palestinian Authority implies certain technical conditions - that means controlling conditions - in terms of audit control and verification. I can tell you that we are already in touch with Prime Minister Fayyad and his staff on how this can be achieved. Indeed, a meeting took place yesterday with my head of delegation and the Prime Minister.
As a first step, we intend to pay EUR 22 million directly from a reserve to help towards clearing the arrears of the Palestinian Authority, particularly to the private sector so that it sees there is some movement.
The TIM will also continue for the moment to channel funds vital for the Palestinians in both an accountable and transparent way. It will operate, as I say, in support of the Fayyad Government as of now. In this regard, let me thank you and welcome the political agreement on the extra EUR 90 million for the TIM. I also hope that the procedures for adoption can be accelerated.
As the President-in-Office of the Council has already said, the most important thing is that the withheld Palestinian funds, for which we have called so often on the Israelis to release, will hopefully finally be sent to the government of Mahmoud Abbas.
Finally, let me take this occasion to thank Parliament once again for its support, which has been, and will continue to be, essential. Under the TIM, a European initiative, we have provided high levels of support reaching more than one million Palestinians - medicines, hospital supplies, fuel for essential public services, allowances both for the poor and the public sector. That would not have been possible without your support, and now for the future we also need your support for all the items I have just mentioned.
draftsman of the opinion of the Committee on Foreign Affairs. - (FR) Mr President, this excellent report by Mrs Kratsa, whom I thank for her work, contains two important statements.
Firstly, the aid given to Palestine since 2003 has been well managed and without fraud. That is an essential element, which will silence the persistent and groundless rumours about corruption in the executive team.
Secondly, the temporary aid mechanism put in place after the sanctions in 2006 against the Hamas government has not, alas, despite the sums invested, succeeded in preventing a humanitarian tragedy with an increase in infant mortality, the appearance of new diseases and extreme poverty in the occupied territories.
Having said that, since the emergency government was set up and the National Unity Government was dissolved, aid seems miraculously to have been reestablished and even the taxes withheld by the Israelis could be paid back to the new government. I am delighted. While the country, however, plunged in civil war, is divided in two, this spectacular turnaround demands that we look at things differently. The European Union has been responsible for its policy in the Middle East since January 2006. This policy is aimed at isolating Hamas and depriving it of its electoral victory. It has ignored the advances of its political platform, on which the National Unity Government was built; it has refused to condemn Israel for taking and imprisoning 45 Palestinian Members of Parliament. Today, the extremists have won and a no-go area has been established in the region. Any faith in justice and democracy is dead for Palestinians and the image of the European Union tarnished for a long time.
No, of course, we do not support today the activities of Hamas. We condemn them. When chaos takes over, however, when civil war breaks out, it is the time of bloodshed and outrage and I would say that we have contributed to bringing about this chaos. Months ago the European Parliament raised cries of alarm that the NGOs were calling for help. Even the UN is no longer silent. Read the do Santos report. We are accountable for this disaster in the eyes of international opinion, and if the United States has had the courage of a Baker-Hamilton Commission to examine their policy in Iraq, I am asking today for the setting up of a Parliamentary commission to assess our European policy in the Middle East and its consequences today.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, Mr President-in-Office, ladies and gentlemen, may I express our sincere thanks to the rapporteur. It is rather a pity for your report that it is now entirely overshadowed by a single issue, namely whether or not it is reasonable to keep putting money into this difficult region now that the whole focus is on Palestine. I would like to thank you for your sterling work, because we believe that we still have far more to learn from past experiences for our future programmes. Commissioner, one of my requests would be that we do not let major disruptions occur in our programmes in future. The EU specialises in complete makeovers after seven years. I believe the budgetary controllers could achieve far more progress in the long term if we could rely on greater continuity in our programmes.
We can see today that our rapporteur's report was overtaken by events several times. She took a lot of trouble with this difficult issue, particularly as regards Palestine, with visits to the region and an investigative report by OLAF as well as hours of discussion on what is surely the most troublesome area of the world. For the third time, we are confronted by the question whether it is reasonable to put EU money into that area. In spite of the reservations of many of my fellow members of the Committee on Budgetary Control, we decided in committee that it was reasonable, chiefly on humanitarian grounds, because we were aware of the good that had been done locally with this money, and we knew that the funds would be sorely missed if they were no longer available. Two days ago the Council also answered this question once again. We would like to issue a reminder that, as the budgetary legislator and the discharging authority, the European Parliament is sitting in the same boat.
We do want to support the lawful Palestinian Government, and we naturally have no wish to turn our backs on the humanitarian crisis in Gaza, but precisely because a civil war is taking place there, the European Commission has a special duty of accountability to us and must come to terms with its obligation to give us this account of its stewardship, particularly in view of the fact that budgetary aid is the riskiest form of support.
I was pleased to hear Commissioner Ferrero-Waldner's assurances that EU funds would be increasingly linked to successful reform policies in that part of the world too, for there is one thing we find inexcusable: for humanitarian and political as well as economic reasons, we cannot tolerate our assistance being systematically undone time and again.
on behalf of the PSE Group. - (PT) Mr President, Commissioner, Mr President-in-Office of the Council, Mrs Kratsa-Tsagaropoulou, Mrs De Keyser, ladies and gentlemen, we are here to discuss the report by Mrs Kratsa-Tsagaropoulou on the European Court of Auditors' report on MEDA, the European programme on the countries of the Southern Mediterranean. The report before us focuses in particular on Community aid granted to Palestine.
The Court of Auditors' report did not cover aid to Palestine. The only European institution to have carried out a thorough analysis of this financial mechanism, the Anti-Fraud Office (OLAF), has refused to reveal its report. The members of the Committee on Budgetary Control have not been shown the report, not even confidentially.
That being the case, we cannot make any guarantees on the proper use of Community funds in the country. Politically, however, we are faced with a serious dilemma; on the one hand, to provide development cooperation and humanitarian aid to people who are victims of leaders who have little or no regard for their well-being, and, on the other, to ensure that Community funds are not diverted for the purpose of purchasing arms, terrorism, propaganda, indoctrinating children in particular, racism, xenophobia and hate, and suicide bombings, as has come to light in the case of funds granted to Lebanon.
This is a question of the highest importance that requires a robust political response, based on the humanitarian conviction that all human beings are entitled to life, regardless of the religion or ethnicity to which they or their forebears belong; that is to say, a policy that is able to stand up to demagogy and hypocrisy.
I therefore wish to applaud most warmly this morning's gesture by the Israeli authorities to grant free passage to the West Bank to hundreds of Palestinian refugees who spent several days blocked in the Eretz tunnels, having escaped from the wave of terror sweeping Gaza. I should also like to make a sincere, fraternal call to the Israeli and Egyptian authorities to make as much effort as possible to work together with international forces and with the new Palestinian Government appointed by President Abbas to rescue the Palestinians escaping persecution in Gaza, which has already cost the lives of many Gaza inhabitants.
I hope we can count, as on many occasions before, on the collaboration of the European Community Humanitarian Office (ECHO) to help alleviate the suffering in Gaza, provided this does not stop ECHO from carrying out no less urgent humanitarian actions to help Iraqi refugees not only in Syria and Jordan but also in Egypt, Lebanon and various Gulf countries.
Palestine is at the moment being targeted by a fanatical ideology that uses religion to conceal its greed for power and that is currently laying waste to Lebanon and Iraq. Anyone who still refuses to grasp this reality will once again have to face facts that it was impossible to predict.
on behalf of the ALDE Group. - (DE) Mr President, Mr Gloser, Commissioner, let me begin by warmly thanking the rapporteur, Rodi Kratsa-Tsagaropoulou, for her report. The section on MEDA in particular has been very well formulated and highlights all the steps that will have to be taken. Congratulations on a truly solid piece of work!
In the light of events and since time is short, I intend to confine myself to TIM, the aid fund for the Palestinians. The draft report shows clearly that the Commissioner has pulled off a real master stroke here. I congratulate you on that, Commissioner, because the EU had been compelled to call a complete halt to its aid payments to the Palestinian Authority. We had no option. We cannot assist terrorists. We never have done in the past, and we never should. There is always a duty to act, however, when individual suffering occurs. With TIM the European Union has found a solution that meets the high moral standards applied by Europeans to the payment of aid.
In these circumstances, I believe that, while criticism of minor accounting errors and inaccuracies should be noted, it certainly must not be made the focus of this debate. After all, we are dealing here with a project that was put together somewhat hastily. We all know that we were subject to certain constraints. I do not agree with the critical undertone regarding the Israeli strategy of suspending the release of tax revenue. We cannot blame the Israelis for not having run after the terrorists with the money, and for that reason we should let the matter rest. Besides, subsequent events have shown that it was right to keep back the money as security, since it can now doubly benefit President Abbas and the forces of moderation. In this context I must also commend Israel's decision to open the Erez border crossing on humanitarian grounds, thereby directly helping the Palestinians who were fleeing from Hamas.
In conclusion, let me express my gratitude to the aid workers on the ground, for aid has to be delivered to the local people. The European Parliament is grateful for the humanitarian mission they are accomplishing. Theirs is no easy task. Our sincere thanks go to them.
on behalf of the GUE/NGL Group. - (EL) Mr President, I wish to congratulate Mrs Κratsa-Tsagaropoulouon her hard work, even though I disagree on certain issues.
I do not agree with Mr Chatzimarkakis; I will oppose Mr Chatzimarkakis and I will point out your responsibilities, Commissioner, as a representative of the Commission, for the chaotic situation prevailing today in Palestine. You are responsible because you did not allow a procedure for channelling any financial aid to a government called National Unity to work. Furthermore, you alone are responsible for the present situation, because you insisted - selectively and groundlessly - on circumventing the institutional channels and the direct channelling of financial aid to a national unity government which had accepted the agreements of the PLO and, as such, met the Quartet's preconditions. And lastly, from now on, we must be clear that under no circumstances can the resumption of direct financial relations depend on terms which split the Palestinians and serve Israel's expansionist policy.
I should like to ask you, Commissioner, to acknowledge your responsibilities and to assume them.
(MT) Thank you Mr President, I too would like to join my colleagues in congratulating Vice President Kratsa for her extremely interesting report. This report is especially important and useful at this particular time, because this is a time when we are facing the challenge of how to send out a message of hope in a situation that seems completely hopeless. This is the challenge ahead of us, and our answer, despite everything, should be that we are still persevering in our efforts and that we must take heart. I am in no doubt, Commissioner, that in your enthusiasm this is exactly what you are doing; that you continue to be our ray of hope in these difficult circumstances.
That is why we support the initiatives you have adopted, such as the TIM mechanism, which we now know will be renewed. You have our full support because we feel that this mechanism will cater for the basic requirements. You also have our backing when it comes to the ability to provide direct assistance to the Palestinian authorities, naturally on condition that financial transparency is guaranteed, because it is the duty of this Parliament to ensure that the money is spent in a transparent manner.
It is a pity that we do not have time to talk about the other aspects of the Mediterranean because we know that the MEDA funds were spent in other countries and that they were spent in a way worthy of praise. For example, the rate at which the money was spent in countries such as Morocco, Jordan and Tunisia has improved greatly over time.
Mr President, I want to thank Mrs Kratsa-Tsagaropoulou for an important report, which reflects the excellent work the European Union is doing through the MEDA programme. I have one caveat, however, relating to recital N, which does not reflect the realpolitik of the situation following the formation of the National Unity Government. I believe that particular reference should be amended to more accurately make that reflection.
The European Union and the Quartet did not respond quickly or pragmatically enough, in my view, to the achievement of the formation of the Unity Government by the democratically elected representatives of the Palestinians. I believe that this failure on our part was the straw that broke the camel's back. We now have a coup d'état in Gaza which threatens the longed-for peaceful future of the Palestinian people. Yes, it has to be condemned, but any novice politician could have predicted this development. Indeed, many of us who are more long-toothed did so last month in this very House.
After 40 years of brutal occupation and constant humiliation by the Israeli authorities, coupled with the world's refusal world to act in accordance with its own democratic norms and to recognise the democratic choice of Palestinians, it is not surprising that Palestine is undergoing this crisis now. Even at this late stage, Europe must seek to act in partnership with all the elected representatives of the Palestinian people to restore confidence in politics, in negotiations and in elections.
We must do what we can to help restore law and order, which is just as important to the Palestinian people at present as humanitarian aid.
(ES) Mr President, Commissioner, the European Union has dedicated a lot of time, effort and budgetary aid to cooperation amongst the countries of the Mediterranean. The two MEDA programmes add up to more than EUR 7 000 million in commitments and more than EUR 600 million per year.
We believe that the MEDA actions have been one of the European Union's great successes and they have contributed not just to economic development but also, crucially, to democratic development and the defence of human rights throughout the Mediterranean Basin.
I believe that the majority of the entire network of civil society associations in the Mediterranean countries owe their existence to the work of the MEDA programme. We are therefore very proud that the execution of all the aspects of this programme is very good.
Palestine has always been controversial from a budgetary point of view; it is the aspect of the MEDA programme that creates most conflict. Direct aid to Palestine is very difficult to control, as certain Members have said, both in terms of its destination and in terms of its application. I would like to mention that during the last term in office we had a committee of inquiry on direct budgetary aid, of which I myself was a member. Its results and conclusions led to a series of doctrines and measures that, amongst other things, made it possible to create this transitional intervention mechanism.
Of course, today we are faced with a situation in which the humanitarian and political reality goes beyond any budgetary aid predictions we could make from the point of view of budgetary control.
I therefore share this Parliament's practically unanimous view and we are entirely in agreement with this vote of confidence in the Palestinian Government. We know that direct budgetary aid is very difficult to control, but we are expressing our confidence so that, with everybody's help, we can move ahead with it.
(PT) Mr President, although the MEDA programme is quite new, it has already had positive results on the ground, on the other side of the Mediterranean. There is some way to go, however, before it becomes genuinely effective and is recognised by the people who benefit from it either directly or indirectly.
Having seen at first hand what MEDA has done in Gaza and the West Bank, I welcome many of the suggestions made by Mrs Kratsa-Tsagaropoulou in this report, and I wish to take this opportunity to congratulate her. I agree that support and efforts need to be targeted at specific areas, but should be expanded to cover other areas that may prove fruitful in the short term without major investment, as in the case of microcredit.
We are going through a period of change in Palestine, which should, at the earliest opportunity, be the precursor to the resumption of international financial aid and ultimately to the end of Israel's illegal confiscation of customs revenue from a people and a government that is literally being strangled, without food, without economic revenue and without a future to fight for.
Salam Fayad has given us guarantees of political competence and responsibility. It is up to us, the European Union, to give them the resources, both via financial aid that we channel into the territories and by lifting the blockade on the movement of persons, goods and services in the West Bank - any multiplier effect arising from this aid is rendered useless by the blockade. For this to happen what is needed is a proactive, rather than reactive, European Union.
President-in-Office of the Council. - (DE) Mr President, Commissioner, ladies and gentlemen, may I once again express my special thanks to the rapporteur but also to all of you for the debate and your contributions, which have certainly underlined how important it was to launch the Barcelona process more than ten years ago and to formulate a policy for that purpose. It was also an attempt to find new instruments.
Some of you made clear that the MEDA programme also served to promote improvements in the political situation and infrastructure in our partner countries. When we look at certain countries on the southern fringes of the Mediterranean, it sadly becomes apparent that a good few aims have not yet been achieved. Some of you referred to the need for greater efficiency here. The continuation of the European Neighbourhood and Partnership Instrument, however, will play a major part in consolidating this Euro-Mediterranean dialogue.
Allow me to return to the point about the particular situation of the Palestinians. Several of you emphasised that the Commissioner had found a way through this difficult situation, and for that she was rightly praised. It is also important to say that we must help, but when we do help - and sometimes our approach will be driven by pragmatism - the procedure must not suddenly come under fire after three months. I do believe, Commissioner, that a way has been found in which we can actually provide help in the current situation.
As I said yesterday at the meeting of the Committee on Foreign Affairs, there is certainly a need to distinguish a little between cause and effect. The European Union has repeatedly said how it intends to support the process in the wider Middle East, but it has also said that its recognition of newly elected governments depends on the fulfilment of certain criteria, namely renunciation of violence, adherence to the Road Map and acceptance of the State of Israel, all of which are long-established requirements. It is important to be aware of that. We too have made corresponding efforts, of course. I would not keep putting all the blame on insufficient recognition of governments or on inadequate resources.
In the Council of Foreign Ministers the European Union has just pressed for and secured an important pledge from Israel to release the frozen funds. That certainly involved negotiations with the Palestinians too. As the Commissioner stressed in the debate with the Foreign Ministers on Monday, very rapid results will be achieved here, because it is important to provide assistance both on the West Bank and in the Gaza Strip.
Member of the Commission. Mr President, it is highly important to recognise that there is an important connection between MEDA and the new Neighbourhood Policy. It is true that we have achieved a great deal: the Mediterranean countries are now working together with us, for the first time, not only multilaterally but also bilaterally, i.e. not only the Mediterranean and Barcelona programmes but also bilaterally in the Neighbourhood Programme.
The European Neighbourhood and Partnership Instrument is a special instrument which builds on MEDA as regards programming and implementation. However, we have tried to concentrate and focus a little more in order to increase efficiency.
With regard to ECHO, Mr Michel, who is responsible for ECHO, has made everything possible; EUR 60 million from ECHO funds has already been allocated this year to the Palestinians via UN organisations and NGOs.
Allow me to speak briefly about OLAF. As you know, the Director-General mentioned that he has to respect the various rules and regulations of OLAF. At the same time, however, he has delivered a résumé of the main conclusions, around ten pages approximately, in a special report to the Committee on Budgetary Control. He has also offered to attend that committee to answer questions in a closed session. However, I must make it clear that this would concern money for the years 2001-2003 only and not the last period.
Allow me to return to the difficult question of Palestine and of our funding there. First of all, you know that this is a European Union policy, not just a Commission policy, and therefore it is the Member States in unanimity which have decided on policy, and we have then tried to support this as much as we could. Therefore, when the National Unity Government was formed, it did not take us long; I held my first meeting with Salam Fayyad the following week. I had already met him before he was in government, and we tried to see what could be done. It was he who said that we have to take some time: you have the Temporary International Mechanism so use it for the time being. However, I am obliged to issue an order to the Finance Ministry, to the single treasury account. He then also opened a special PLO account, but this was never the account that we used. This was intended to be used for money from the Arab countries, in particular, and perhaps also for Israeli money which, in the end, did not materialise.
Therefore, it should be clear that this was an EU policy. Now there is a new situation, to which we reacted immediately, and so has and had the Quartet. I have just outlined what can be done as regards this policy.
In response to the Member who mentioned micro-credits, we want to assist in jumpstarting the economy and, for that reason, we are paying arrears to the entrepreneurs from the EUR 22 million that was a reserve programme. This has not been done for a long time and we have now activated that, therefore we will also have good financial control over it.
On the whole, we have done what we can and have always taken into consideration that the Palestinian people should not suffer. We try to at least assist them.
The debate is closed.
The vote will take place on Thursday, 21 June 2007.